Citation Nr: 1107768	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status-
post fracture, left tibia and fibula with posttraumatic changes 
to the left knee. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had verified active service from April 1985 to 
October 1988.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2006 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The Veteran's representative submitted a statement dated January 
2011 which raised the issue of entitlement to an evaluation in 
excess of 40 percent for vascular deficiency.  The Veteran is 
service-connected for vascular deficiency and protuberant bony 
callus associated with recurrent pretibial wound infections, left 
lower extremity, associated with status-post fracture, left tibia 
and fibula with posttraumatic changes to the left knee.  
Accordingly, the Board construes the representative's January 
2011 statement to be an informal claim for an increased rating on 
this disability.  Therefore, the Board refers this issue for any 
appropriate action.


FINDINGS OF FACT

1.  On April 24, 2008, prior to the promulgation of a decision in 
the appeal, the Veteran requested withdrawal of the appeal for 
entitlement to an increased rating for a left knee disability. 

2.  The Board received this statement in June 2008, prior to 
promulgating a decision in this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of entitlement to an evaluation in excess of 
10 percent for status-post fracture, left tibia and fibula with 
posttraumatic changes to the left knee, are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the Veteran or by his authorized 
representative.  Id.  On April 24, 2008, prior to the 
promulgation of a decision in the appeal, the Veteran requested 
withdrawal of the appeal for entitlement to an increased rating 
for a left knee disability.  The Board subsequently received this 
statement in June 2008.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this appeal and it 
is dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 10 
percent for status-post fracture, left tibia and fibula with 
posttraumatic changes to the left knee, is dismissed.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


